DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 11/23/2021 with traverse. Per Applicants traversal, the restriction requirement between Groups I & II is withdrawn. Claims 1-3, 5-6, 8, 11-14, 17-20, 22 & 25-26 are elected for further examination. Claims 27 & 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/13/2019, 01/21/2021 & 06/18/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
5.	Claims 1-3, 5-6, 8, 11-14, 17-20, 22 & 25-26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

As regards to claim 22, line 6 recites “moving the actuator assembly relative to the needle and the at least one plate”. It is clear from the instant application that the actuator assembly is moved as direct consequence of applying a charge to the piezoelectric element (see: [0005]; [0059]; [0061]-[0063]), however the above feature is not clearly recited in claim 22. For examination purposes, examiner is interpreting “moving the actuator assembly relative to the needle and the at least one plate” as “moving the actuator assembly relative to the needle and the at least one plate in response to providing the charge to the piezoelectric element”. To correct this problem, amend line 6 to recite “moving the actuator assembly relative to the needle and the at least one plate in response to providing the charge to the piezoelectric element”.
Claims 2-3, 5-6, 8, 11-14, 17-20 & 25-26 are rejected at least based on their dependency from claims 1 & 22.


Allowable Subject Matter
6.         Claims 1-3, 5-6, 8, 11-14, 17-20, 22 & 25-26 would be allowable if amended to overcome the current rejections under 35 U.S.C. 112(b) above. Claims 1-3, 5-6, 8, 11-14 & 17-20 would be allowable because none of the cited closest prior arts of record 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717